` TDCJ Offender Details

 

DF CR|NHNAL .Eus'rlE

   

' '. zl.€’¢ §Jl€%’e"¢irz

Offender lnformation De_tails

Return_to Search list

SlD Number:

TDCJ Number:

Name:

»Race:

Gender:

DOB:

Maximum Sentence Date:\
Current Faci|ity:
Projected Release Date:
Parole E|igibi|ity Date:
Offender Visitation E|igib|e:

04733994

00668763
SUAREZ,CLEl\/|ENTE
H

M

1945-05-28
2048-06-21

t U_QMLQ_Al-_\l

_219_4_8;0_@;2_1
2007-03-23
YEs

3444‘3

 

Page 1 of 2

  
 

ill

Z/w%r

information provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

Scheduled Release Date:

Scheduled Release Type:

Scheduled Release Location:

 

  

l mw

 

 

Offense History:

ParoleRev'eW'"f°rma“°"

Offender is not scheduled for release at this time.
Wl|l be determined When release date is scheduled

Wi|| be determined When release date is scheduled

 

Offense Date Offense Sentence Date County

Case No.A Sentence (YY-lVlNl-DD)

 

 

 

 

1992-10-09 N|URDER 1993-06-24

 

TOl\/l GREEN CR92-0713-A 55-00-00

 

 

 

 

http://offcnder.tdcj .texas.gov/0ffenderSearch/OffenderDetail;action?sid=04733994

7/30/2015